17-923-cv
Lin v. U.S. Dep’t of Homeland Sec.

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 19th day of October, two thousand seventeen.

PRESENT: JOHN M. WALKER, JR.,
         REENA RAGGI,
         PETER W. HALL,
                                                    Circuit Judges.
----------------------------------------------------------------------
YING LIN,
                                               Plaintiff-Appellant,
                 v.                                                       No. 17-923-cv

UNITED STATES DEPARTMENT OF HOMELAND
SECURITY, JOHN F. KELLY, IN HIS OFFICIAL
CAPACITY AS SECRETARY, UNITED STATES
CITIZENSHIP AND IMMIGRATION SERVICES,
DIRECTOR USCIS LEON RODRIGUEZ, IN HIS
OFFICIAL CAPACITY AS DIRECTOR, DISTRICT
DIRECTOR PHYLLIS COVEN, IN HER OFFICIAL
CAPACITY AS DIRECTOR OF THE NEW YORK
DISTRICT OFFICE,
                                            Defendants-Appellees.
--------------------------------------------------------------------

APPEARING FOR APPELLANT:                         EDWARD J. CUCCIA, Cuccia & Campise,
                                                 PLLC, New York, New York.




                                                    1
APPEARING FOR APPELLEES:                  ELLIOT M. SCHACHNER, Assistant United
                                          States Attorney (Varuni Nelson, Assistant
                                          United States Attorney, on the brief), for
                                          Bridget M. Rohde, Acting United States
                                          Attorney for the Eastern District of New York,
                                          Brooklyn, New York.

       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Pamela K. Chen, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on March 1, 2017, is AFFIRMED.

       Plaintiff Ying Lin, a native and citizen of the People’s Republic of China, sues

under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701 et seq., and

Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201, for review of the United States

Citizenship and Immigration Services’s (“USCIS’s”) denial of her application to adjust

her status to lawful permanent resident. She here appeals from the dismissal of her

complaint for lack of subject matter jurisdiction under 8 U.S.C. § 1252(a)(5).

       On such an appeal, “we review factual findings for clear error and legal

conclusions de novo.” Mantena v. Johnson, 809 F.3d 721, 727 (2d Cir. 2015) (internal

quotation marks omitted). While we must “accept[] all material facts alleged in the

complaint as true and draw[] all reasonable inferences in the plaintiff’s favor,” we do so

mindful that “[t]he plaintiff bears the burden of proving subject matter jurisdiction by a

preponderance of the evidence.” Id. (internal quotation marks omitted). Moreover, “[i]t

is well settled that this Court may affirm on any basis for which there is sufficient support

in the record, including grounds not relied on by the district court.” Lotes Co. v. Hon Hai



                                             2
Precision Indus. Co., 753 F.3d 395, 413 (2d Cir. 2014) (internal quotation marks

omitted). In applying these standards here, we assume the parties’ familiarity with the

facts and procedural history of this case, which we reference only as necessary to explain

our decision to affirm.

       The Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101 et seq., precluded

the district court’s exercise of jurisdiction here. It states in relevant part that,

       [n]otwithstanding any other provision of law (statutory or nonstatutory), . . .
       no court shall have jurisdiction to review[:] (i) any judgment regarding the
       granting of relief under section . . . 1255 of this title [(relating to adjustment
       of status)], or (ii) any other decision or action of the Attorney General or
       the Secretary of Homeland Security the authority for which is specified
       under this subchapter to be in the discretion of the Attorney General or the
       Secretary of Homeland Security. . . .

8 U.S.C. § 1252(a)(2)(B).        Subparagraph (D) provides a limited exception to this

jurisdictional bar for “constitutional claims or questions of law.” Id. at § 1252(a)(2)(D).

Lin’s complaint does not fall within this exception because, although she challenges the

adverse statutory eligibility determination informing the adjustment of status denial, the

USCIS also denied Lin’s adjustment application on discretionary grounds, which Lin

does not challenge. Those grounds included more than one justification independent of

those pertaining to the statutory ineligibility determination, for example, Lin’s failure to

appear in immigration court or to surrender to United States Immigration and Customs

Enforcement custody, her failure to comply with the Removal Order, and her false

statements. In these circumstances, § 1252(a)(2)(B)(i) bars judicial review of both the

statutory and discretionary determinations. See Ling Yang v. Mukasey, 514 F.3d 278,

279-80 (2d Cir. 2008).


                                                3
       That Lin’s complaint is nominally brought under the APA and the DJA compels

no different result. First, judicial review of agency action is not available under the APA

where such review is limited by another statute—here, the INA.               See 5 U.S.C.

§ 701(a)(1); Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011).           Second, the

“declaratory judgment statute does not confer jurisdiction on a district court”

independently.     See Fleet Bank, N.A. v. Burke, 160 F.3d 883, 886 (2d Cir. 1998).

Accordingly, the district court correctly concluded that it lacked jurisdiction to entertain

Lin’s complaint.

       In light of that conclusion, we decline to reach the issue of jurisdiction under

8 U.S.C. § 1252(a)(5). See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

rule courts and agencies are not required to make findings on issues the decision of which

is unnecessary to the results they reach.”).

       We have considered Lin’s remaining arguments and conclude that they are

without merit. Accordingly, the dismissal of her complaint for lack of subject matter

jurisdiction is AFFIRMED.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                               4